Citation Nr: 0908659	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

Certification by the service department shows that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, the Republic of the Philippines. 
FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially asserts that he is eligible for 
nonservice-connected pension benefits.  He asserts that he 
had service during World War II with Company L, 3rd 
Battalion, 2nd Pangasinan Regiment, between September 1944 
and December 1945.  See appellant's request for statement of 
service, dated in October 1989; VA Form 21-526, received in 
August 2006.  

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements prescribed in section 
1521(j) of title 38, U.S. Code, and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct, pension at the rate prescribed 
by this section.  38 U.S.C.A. § 1521.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002).  38 C.F.R. § 3.40 (2008).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(emphasis added).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (2008).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.  Id.  

The evidence includes a certificate from the Commonwealth of 
the Philippines, Philippine Army, which is damaged, but which 
appears to be dated in February 1946, and to indicate that 
the appellant served with the 3rd Battalion, 2nd Pangasinan 
Regiment, Army of the Philippines, between September 1944 and 
December 1945, and that he engaged in "guerrilla 
activities."  

In November 2006, the RO requested verification of the 
claimed service from the National Personnel Records Center 
(NPRC).  The RO's request indicates that the appellant was 
listed in the Reconstructed Guerilla Roster maintained at the 
RO.  That same month, the NPRC's response was received.  The 
NPRC stated that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  

In a memorandum, dated in March 2007, the RO noted that 
documents issued by the Philippine Army are of no value in 
establishing service unless they contain personal data that 
is substantially different than VA has provided to the U.S. 
Army Reserve Personnel Command (ARPERSCOM).  The memorandum 
shows that it had provided the appellant's name, service 
number, and unit assignment to ARPERSCOM, and that the 
information it provided was not "substantially different" 
from that contained in the appellant's certificate from the 
Commonwealth of the Philippines, Philippine Army 
("certificate"); in fact, the information provided to 
ARPERSCOM was essentially identical to that in the 
certificate.  The RO noted that the service department had 
certified that the appellant had no valid military service in 
the Armed Forces of the United States.  

The Board finds that the claim must be denied.  The claims 
file does not include any documentation from a United States 
service department to show qualifying service.  Based upon 
the provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant constitutes valid evidence of 
service, because none of those documents was issued by a 
United States military service department.  The November 2006 
certification from the NPRC, which indicates that the 
appellant had no qualifying service, is binding on VA.  See 
generally Spencer v West, 13 Vet. App. 376 (2000).  Moreover, 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  In summary, the appellant's service in the 
Commonwealth Army of the Philippines and/or the guerillas 
does not constitute active duty in the United States Armed 
Forces for pension benefit purposes.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.  The Board therefore finds that the 
claim must be denied.  

The VCAA is not applicable to the present claim, as it is a 
question of law whether the appellant's service qualifies as 
active service for VA pension benefits.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).  Under 38 U.S.C.A. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004).  As explained 
above, there is no legal basis to grant the present claim.  

Finally, the appellant has been informed (1) about the 
information and evidence not of record that is necessary to 
substantiate the claim for entitlement to basic eligibility 
to VA benefits; (2) about the information and evidence that 
VA will seek to provide; (3) about the information and 
evidence the claimant is expected to provide; and (4) the 
need to provide any evidence in his possession that pertains 
to the claim.  See Pelea v. Nicholson, 19 Vet. App. 296 
(2005).  In this case, in a letter dated in November 2006, in 
the August 2006 decision on appeal, and in the January 2007 
statement of the case, the appellant received adequate 
notice, including citation to 38 C.F.R. § 3.203 (in the 
statement of the case).  Accordingly, the claim must be 
denied.  


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


